To compel respondent to proceed, in a case of a tie vote for alderman, to tbe drawing of lots by tbe candidates, under Sec.,. 9, of tbe Charter of said city.
Granted in the alternative April 26, 1893.
*1168The council proceeded as directed and relator was chosen and took the oath and his seat in the council.
In June following, relator’s opponent filed a petition contesting relator’s seat, and asking the council for a re-count. The Common Council entertained said petition, and appointed a committee to re-count the vote, whereupon relator again asked the Supreme Court for a mandamus requiring the Common Council to abstain and desist from further action upon said petition; to vacate and set aside this direction to its committee, and to permit relator to retain his seát in the council. Kelator concedes that the council is the judge of the election and qualifications of its members, but that the determination made under the mandate of this court is conclusive.
Upon this last application the' order to show cause was denied, June 6, 1893, and the order of April 28, was amended.